Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This application is a continuation of 15/627,191, now issued as US Patent 10,472,653, which is a divisional of 14/386,272, now issued as US Patent No. 9,816,114, which is a 371 of PCT/US2013/029441.  
	The amendment filed on June 2, 2021 has been entered.
	Claims 16-32 and 36-42 are pending.

Election/Restrictions
Applicant elected without traverse of Group III with a species election of a recombinant Pichia kudriavzevii host cell (1) comprising heterologous S. cerevisiae aldehyde dehydrogenase Sc ALD 6, (2) does not comprise a heterologous acetyl-CoA carboxylase, and (3) does not comprises a heterologous malonyl-CoA hydrolase in the reply filed on September 25, 2020 is acknowledged.
The elected species, Pichia kudriavzevii host cell comprising heterologous S. cerevisiae aldehyde dehydrogenase Sc ALD6 used in the claimed method, was found in the prior art, see the 103 rejection in the Office Action mailed on December 8, 2020.  In the amendment filed on June 2, 2021, claim 26 was amended to require a heterologous Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9 and optionally having a heterologous S. cerevisiae aldehyde Pichia kudriavzevii host cell comprising a heterologous Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9 and optionally having a heterologous S. cerevisiae aldehyde dehydrogenase Sc ALD 2 to 6, used in the claimed method. Claims 37 and 40 previously withdrawn from consideration as a result of an election of species requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 16-25 and 41-42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 25, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Duplicate Claim Warning
Applicant is advised that should claim be found allowable, claims 36 and 37 and claims 38-40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper P. kudriavzevii host cell comprising (a) a heterologous Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9 and (b) a heterologous S. cerevisiae aldehyde dehydrogenase Sc ALD selected from Sc ALD 2 to 6. Claims 38-40 are duplicates of each other because all three claims are directed to P. kudriavzevii host cell comprising (a) a heterologous Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9 and (b) a heterologous S. cerevisiae aldehyde dehydrogenase Sc ALD 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 37 and claims 27-32, 36, and 38-40 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 37 recite the limitation “Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9”.  The metes and Pseudomonas fulva malonyl-CoA hydrolase, as in the wildtype malonyl-CoA hydrolase obtained from Pseudomonas fulva.  However, the claims also recite the limitation that the malonyl-CoA hydrolase has 75% sequence identity with the consensus sequence of SEQ ID NO:9. Therefore, it is unclear what malonyl-CoA hydrolases are encompassed by the claims. Examiner requests clarification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 9,816,114 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 26 of the instant application and claims 1 and 23 of the reference patent are both directed to a method of producing malonic acid or a salt thereof by culturing a recombinant Pichia kudriavzevii host cell comprising a heterologous malonyl-CoA hydrolase. The heterologous malonyl-CoA hydrolases recited in claim 1 of the reference patent has at least 75% sequence identity with SEQ ID NO:9 of the instant application.  Therefore, claims 1 and 23 of the reference patent anticipates claim 26 of the instant application.  
Therefore, the conflicting claims are not patentably distinct from each other.    
Response to Arguments
 	Applicant’s amendment and arguments filed on June 2, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 102
Newly amended claim 26 now requires a heterologous Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9.  Since Jessen (US 2012/0135481 – form PTO-892) does not teach or suggest using said malonyl-CoA hydrolase, the rejection of claim(s) 26 and 36 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jessen has been withdrawn.  

Claim Rejections - 35 USC § 103
Newly amended claim 26 now requires a heterologous Pseudomonas fulva malonyl-CoA hydrolase having at least 75% sequence identity with SEQ ID NO:9.  Since none of Jessen (US 2012/0135481 – form PTO-892), Bussey (NP_015264.1. NCBI Database. 2010. – form PTO-892) and Carvalho (US 6,395,931 – form PTO-892)  teach or suggest using said malonyl-CoA hydrolase, the rejection of claims 26, 36, and 38-39  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jessen and Bussey  withdrawn. 

Conclusion
Claims 16-32 and 36-42 are pending.
Claims 16-25 and 41-42 are withdrawn.
Claims 26-32 and 36-40 are rejected.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG D PAK/Primary Examiner, Art Unit 1652